DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 22 June 2021 is acknowledged.  The traversal is on the ground(s) that distinctness in the species was not set forth and that there is not a search burden on the examiner.  This is not found persuasive because evidence of the mutually exclusive features between the species was set forth when establishing which figures defined each of the different species, and that each grouping of figures defines the mutually exclusive features of each different species.  As far as the search burden each of the species has distinct features that requires a different search strategy to find the particular differences between each of the different species, and the species are distinct enough that the search strategy to find one species would be different than when searching for one of the other unelected species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 

Specification
The disclosure is objected to because of the following informalities: 
[017] has “???” in the middle of the sentence.  
[038] “sidewallsalso” should be “sidewalls also”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends upon claim 10 which was not a claim that was elected directed to Species II.  The limitations of claim 11 (minus the non-elected limitations), appear to be covered by claim 3, which was elected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kienast (US 994166) in view of Liang (US 8337158).
Regarding claim 1, Kienast teaches a blade (Fig 2), the blade comprising: 
a base (Fig 2, it is inherent that a blade will have a base); 
an airfoil (Fig 2), the airfoil including a tip (Fig 2), a pressure sidewall (Fig 2) and a suction sidewall (Fig 2) extending axially between corresponding leading (Fig 2) and trailing edges (Fig 2) and radially between the base and the tip(Fig 2), 
the blade, including the airfoil and the base, being formed in at least two airfoil parts (Fig 2, parts A and B), each of the at least two airfoil parts including contacting edges engaging other respective contacting edges (Fig 2, contacting edges at the joint between the two parts), the contacting edges defining a joint (B’) for preloading each of the at least two parts with each other and with the base (Fig 2, Page 1, lines 55-58), and 
wherein the at least two airfoil parts forming the airfoil are retained to each other by an interference fit at the joint (Page 1, lines 55-58), the interference fit providing frictional damping of vibrations in the blade during blade operation ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Kienast does not explicitly set forth the airfoil including a tip the airfoil including a tip cap.
Liang teaches the airfoil including a tip (Gig 1) the airfoil including a tip cap (12), to provide cooling and ease of repair (Col 1, lines 43-52).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kienast with the 
Regarding claim 2, Liang teaches the blade further includes at least one cooling passage (25) exiting the blade at the tip cap at a cooling hole (Fig 2).
Regarding claim 3, Kienast in view of Liang teaches the interference fit includes a first bulbous male portion (Kienast - Fig 2, male part on side B, Page 1 lines 64-73) on one part of the at least two parts and a first female part in another part of the at least two parts (Kienast - Fig 2, indention on part A, Page 1 lines 64-73), wherein the first male portion and the first female portion are each positioned on the cooling hole (Kienast – Fig 2, Liang – Fig 2 with the hole at the trailing edge of the tip section), and the first male portion and the first female portion fit closely together in the interference fit (Page 1, lines 55-58, 64-73).
Regarding claim 6, Kienast teaches the blade includes two airfoil parts (parts A and B).
Regarding claim 8, Kienast teaches one part of the two parts forms both the leading edge and the trailing edge (Fig 2).
Regarding claim 18, Kienast teaches a turbine engine (Page 1, lines 8-13), the turbine engine comprising: 
a blade (Fig 2) including: 
a base (Fig 2, it is inherent that a blade will have a base); 
an airfoil (Fig 2), the airfoil including a tip (Fig 2), a pressure sidewall (Fig 2) and a suction sidewall (Fig 2) extending axially between corresponding 
the blade, including the airfoil and base, being formed in at least two airfoil parts (Fig 2, A and B), each of the two airfoil parts including contacting edges engaging each other respective contacting edges (Fig 2, at joint where parts connect), the contacting edges defining a joint (B’) for preloading each of the at least two parts with each other and with the base (Fig 2, Page 1, lines 55-58), and 
wherein the at least two airfoil parts forming the airfoil being retained to each other by an interference fit at the joint (Page 1, lines 55-58), the interference fit providing frictional damping of vibrations in the blade during turbine engine operation ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Kienast does not explicitly set forth the airfoil including a tip the airfoil including a tip cap.
Liang teaches the airfoil including a tip (Gig 1) the airfoil including a tip cap (12), to provide cooling and ease of repair (Col 1, lines 43-52).

	Regarding claim 19, Kienast teaches the interference fit includes a first bulbous male portion (Fig 2, male part on side B, Page 1 lines 64-73) on one part of the at least two parts and a first female part in another part of the at least two parts (Fig 2, indention on part A), and the first male portion and the first female portion fit closely together in the interference fit (Page 1, lines 55-58, 64-73).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murdock (US 2017/0343007) teaches a two part blade held together by mechanical fit.  Karafillis (US 9784133) teaches a multi-part fan blade using male and female connectors.  Kaufman (US 3810286) teaches a blade made of multiple parts.  Reba (US 7607287) teaches a blade using multiple parts to construct the blade.  Moniz (US 2008/0159856) teaches a guide vane construction using male and female connections.  Allen (US 6983608) teaches a two part blade using mechanical fit.  Matheny (US 7399159) teaches a turbine blade in two parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745              

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745